DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments and amendments received 03/19/2021 have been fully considered.  
with regard to 35 U.S.C. § 103, Applicant argues that the cited prior art does not disclose “see applicant argument on pages 6-35”. 
As such, these have been considered however, the ground rejection is modified. See the rejection below how the art on record reads on the claimed invention as well as the examiner's interpretation of the cited art in view of the presented claim set. 

        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-18, 20, 22-28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. US 2016/0308859 further in view Lim et al. US 2014/0152763 
In regards to claim 1, Barry discloses an access control and user tracking system for a security system, the access control and user tracking system comprising: ranging camera units (see time flight camera..—paragraph 0173) for generating three dimensional models of users passing through access points of the access control and user tracking system (see a camera control 93 to reduce the user's perceived illumination intensity or to support analysis of the face such as through time of flight analysis in support of producing three dimensional data..—paragraphs 0017, 0164, 0168, 0173); and a verification and tracking system for analyzing the three dimensional models (see paragraphs 0172-0173), wherein the verification and tracking system determines whether any unauthorized individuals are present (see Device 20 may include security features, for example, including electronics for authenticating and authorizing access...-- paragraphs 0039). 
However, Barry fails to explicitly teach, but Lim teaches by determining a quantity of people passing through the access point (see the number of persons passing a particular path, e.g., a shop entrance, an exhibition entrance, and a building entrance, is counted by inserting the imaginary line 731 into the single panorama image 730..—paragraphs 0053-0055, 0059, 0064) 
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date to combine the teaching of Lim into a system of Barry in order to determine a quantity of people passing through the access point, as a result prevents any danger by tracking and identifies unauthorized person within the number people in the location.
Furthermore, Barry based on the three dimensional models and comparing the quantity of people passing through the access point to a quantity of authorized users detected in proximity to the access point (see paragraphS 0020, 104,0116-0117).
In regards to claim 2, Barry and Lim discloses a system as claimed in claim 1, furthermore, Barry discloses wherein the ranging camera units comprise point range finding measurement sensor scanning cameras (see measured by a photo-sensor 40..—paragraph 0140). 
In regards to claim 3, Barry and Lim discloses a system as claimed in claim 2, furthermore, Barry discloses wherein the scanning cameras each comprise multiple sensors (see photo sensor 40 may be part of a common sensor, which collects multiple and dissimilar-biometric signal data..—paragraph 0173). 
In regards to claim 4, Barry and Lim discloses a system as claimed in claim 2, furthermore, Barry discloses wherein the scanning cameras each comprise a single sensor that is spun in a circular motion and/or reflected with mirrors (see paragraphs, 0104-0105, 0162). 
In regards to claim 5, Barry and Lim discloses a system as claimed in claim 1, furthermore, Barry discloses wherein the ranging camera units comprise structured light cameras (see paragraph 0041). 
In regards to claim 6, Barry and Lim discloses a system as claimed in claim 1, furthermore, Barry discloses wherein the ranging camera units comprise time of flight cameras (see paragraph 0173). 
In regards to claim 7, Barry and Lim discloses a system as claimed in claim 1, furthermore, Barry discloses wherein the ranging camera units are installed along the top of thresholds (see paragraph 0204). 
 system as claimed in claim 1, furthermore, Barry discloses wherein the ranging camera units are installed in corners of thresholds (see paragraph 0162). 
In regards to claim 10, Barry and Lim discloses a system as claimed in claim 1, furthermore, Barry discloses wherein the verification and tracking system analyzes the three dimensional models to detect hand gestures of the users indicating unsafe conditions and/or to turn on lights and/or equipment (see paragraph 0173). 
Claims 11-18 and 20 list all the same elements of claims 1-8 and 10, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-8 and 10 applies equally as well to claims 11-18 and 20.
In regards to claim 22, Barry Lim and Lim discloses an system as claimed in claim 1, furthermore, Barry discloses wherein the ranging camera units generate the three dimensional models (see paragraph 0060).
In regards to claim 23, Barry and Lim discloses an system as claimed in claim 22, wherein: furthermore, Lim discloses the ranging camera units are point range finding measurement sensor scanning cameras that are installed in the top of the threshold facing toward a bottom of the threshold and/or outwards at an angle (see at least figs 1-2 for cameras installations or camera is installed in a vertical angle or a lateral angle..-- paragraphs 0006, 0029, 0053); one or more sensors of the point range finding measurement sensor scanning cameras gather data from numerous points across or directly in front of the 4 of 10Application No.: 15/729,929 Amendment dated: August 16, 2019 Reply to Office Action of May 20, 2019Attorney Docket No.: 0270.0085US I (S-ACV-00036.1 US)threshold for every individual passing through the threshold, the gathered data including data representing distances at each sampling point from the top of the threshold to a surface of the individual passing through the threshold (see paragraphs 0067-0070); in addition Barry discloses and the three dimensional models are generated based on the data gathered by the one or more sensors (see paragraph 0060).  
In regards to claim 25, Barry and Lim discloses an system as claimed in claim 1, furthermore, Lim discloses wherein the verification tracking system detects the presence of unauthorized individuals based on whether the quantity of people passing through the access point is greater than a number of authorized users detected within proximity of a positioning unit of the access control and user tracking system (see the device able to count the exact number persons and rule out signal for any duplicated count, thus encompass “greater than a number of authorized users” since device cable of counting and subtracting quantity of in and/or out precisely..--paragraphs 0067-0070).  
In regards to claim 26, Barry and Lim discloses an system as claimed in claim 9, furthermore, Barry discloses wherein the verification and tracking system generates an alarm signal in response to detecting the presence of unauthorized individuals (see paragraph 0031).
In regards to claim 27, Barry and Lim discloses a system as claimed in claim 25, furthermore, Barry discloses wherein the positioning units receive packet data from user devices via one or more antennas of the positioning units and calculate location data for the user devices indicating ranges and/or directions of the user devices via one or more positioning techniques (see paragraphs 0020, 0104, 0116-0117).  
In regards to claim 28, Barry and Lim discloses a system as claimed in claim 27, furthermore, Barry discloses wherein the verification and tracking system accesses authorization information to determine whether the users 5 of 11Application No.: 15/729,929 Amendment dated: December 19, 2019 Reply to Office Action of September 30, 2019 Attorney Docket No.: 0270.0085US1 (S-ACV-00036-US-1)of the user devices are authorized users, who are authorized to transit the access point (see authentication and authorization….access between two physical areas..-- paragraph 0054).  
In regards to claim 29, Barry and Lim discloses a system as claimed in claim 1, furthermore, Barry discloses wherein the verification and tracking system detects tailgating activity by detecting whether the unauthorized individuals are passing through the access point in close physical proximity to the authorized users based on the quantity of people determined to be passing through the access point and the three dimensional models (see paragraph 0020, 0104, 0116-0117).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barry et al.
US 2016/0308859.
In regards to claim 21, Barry discloses an ranging camera unit of an access control and user tracking system for a security system, the ranging camera unit comprising: an illumination unit for emitting light which is reflected off of users passing through an access point of the access control and user tracking system (see a camera control 93 to reduce the user's perceived illumination intensity or to support analysis of the face such as through time of flight analysis in support of producing three dimensional data..—paragraphs 0017, 0164, 0168, 0173 paragraph 0173); a lens for capturing the reflected light (see A photo-sensor 40 may be used to actively ; an image sensor for capturing the light (see photo sensor..—paragraph 0173); and a controller for measuring the time the light of light from the users and generating three dimensional models of the users (see paragraph 0173).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481